DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of claims 1-12 in the reply filed on 11/29/2022 is acknowledged.  The traversal is on the ground(s) that applicant believes that the tool and the method are so closely related that prosecutorial efficiency is best served by examination of both groups in the same application.  This is not found persuasive because, as the examiner has previously detailed in the restriction requirement mailed 10/14/2022, the inventions are at least independent and distinct, would require different fields of search, and the art applicable to one invention would not likely be applicable to the other.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pajel et al. (US 2015/0108685) in view of Doniwa (US Patent No. 5,105,519).
Claim 1:
	Pajel teaches a tool (212; figures 2-14), the tool comprising: a head (600, 602, 614, 616), the head defining a fluid passage (614) having an outlet proximate to the distal end of the head (figures 10-13); and an injector (406) coupled to an inlet of the fluid passage and configured to feed a liquid insulator (900) through the fluid passage (figures 10-14).
	Furhter, Pajel teaches that the tool (212) is intended for use with a threaded fastener (304, 306) comprising a nut and bolt in an installed condition (figure 8), wherein, after the fastener is installed using conventional techniques the tool (212) is used to apply a sealant to the fastener to lower the risk of corrosion or electromagnetic effects (para. [0004]), wherein the centering portion is configured to position around the fastener (para. [0047]).
However, Pajel does not explicitly teach that the tool is for driving a threaded fastener, the tool comprising a driver head comprising a spindle rotatable about an axis, a distal end of the spindle defining a plurality of drive surfaces configured to engage mating drive surfaces on the fastener to rotate the fastener about the axis; and a motor drivingly coupled to the spindle to rotate the spindle about the axis.
Doniwa teaches a tool (10) for driving a threaded fastener (figure 2), the tool comprising: a driver head (15, 16) comprising a spindle (16) rotatable about an axis, a distal end of the spindle defining a plurality of drive surfaces configured to engage mating drive surfaces on the fastener to rotate the fastener about the axis (bolt socket 16); and a motor (12) drivingly coupled to the spindle to rotate the spindle about the axis (figure 5).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the centering portion (616) of Pajel to include a mating socket wall rotating as a spindle driven by a spindle motor, as taught by Doniwa, in order to provide a tool which is useful to fasten, position and seal the installed fastener thereby eliminating the need for multiple tools to perform the combined operations.  
Claim 2:
	Pajel/Doniwa teaches that the spindle (16, Doniwa) defines a recess configured to receive a tool engagement portion of the fastener, the drive surfaces at least partially defining the recess (“bolt socket” 16).
Claim 10:
	Pajel/Doniwa teaches that the driver head further comprises a sleeve (Pajel; 600, 602) axially translatable relative to the spindle (Pajel; 616) and disposed coaxially about the spindle (figures 10-13), the sleeve at least partially defining a mold cavity that encapsulates a tool engagement portion of the fastener (figures 10-14).

Claims 3-9, 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pajel in view of Doniwa as applied to claims 1-3 above, and further in view of Yamamoto (US 2004/0149088).
Claim 3:
	Doniwa teaches a bolt driving socket but does not explicitly teach the configuration of the drive surfaces with respect to how they are disposed on walls within the socket.
Yamamoto teaches a driving socket (30, 32; figure 2) and complementary bolt head (12, figure 1) wherein the driving socket comprises drive surfaces (38) that are disposed on at least one protrusion (between sections 36) of the distal end of the driving socket, the at least one protrusion configured to be received in at least one recess (22) of the fastener (12).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have incorporated the head and socket configuration of Yamamoto in place of the conventional hex-head and socket configuration taught by Pajel/Doniwa since: (a) those having ordinary skill in the fastener art recognize that the head and driver configuration of a fastener is selected based on the fasteners application and that various known configurations would be obvious substitutions; (b) Yamamoto explicitly teaches that the substitution of the driving socket (30, 32; figure 2) and complementary bolt head (12, figure 1) achieves the advantage of maintaining the desired torque characteristics while reducing size and weight of the fastener (para. [0004]); and (c) Pajel would be motivated to use a fastening system which reduces size and weight of the fastener since Pajel is intended for fastening aircraft components (para. [0103]) for which weight reduction is a commonly desirable characteristic.
Claim 4:
	Pajel/Doniwa teaches that the spindle (16, Doniwa) defines the fluid passage (614, Pajel) coaxial with the axis (figures 10-14, Pajel). Note that the proposed combination of claim 1 is to modify the end of the fluid passage of Pajel (at 616) to have a bolt socket of Doniwa driven by a motor driven spindle.
Claim 5:
	Yamamoto teaches that the at least one protrusion includes a plurality of protrusions (figure 2, six shown), each protrusion of the plurality of protrusions extending radially outward relative to the axis (figure 2).
Claim 6:
	Yamamoto teaches that the plurality of protrusions defines a cross or plus shape (figure 2; the six protrusions are arranged equidistantly around the recess such that they are opposite one another and form a 6-pointed crossing shape).
Claim 7:
	Yamamoto teaches that an intersection of the cross shape is located at the axis of the recess (S, figure 2).
	Pajel/Doniwa teaches that the outlet of the fluid passage (614, Pajel) is coaxial with the axis (figures 10-14, Pajel).
	Accordingly, the combined teachings of Pajel/Doniwa/Yamamoto teaches that the fluid passage is located at the intersection of the cross shape which is at the axis.


Claim 8:
	Pajel/Doniwa teaches that the spindle (16, Doniwa) defines the fluid passage (614, Pajel) centered on the axis (figures 10-14, Pajel). Note that the proposed combination of claim 1 is to modify the end of the fluid passage of Pajel (at 616) to have a bolt socket of Doniwa driven by a motor driven spindle.
Claim 9:
	Yamamoto teaches that the at least one protrusion includes a plurality of protrusions (figure 2, six shown), each protrusion of the plurality of protrusions extending radially outward relative to the axis (figure 2).
Claim 11:
	See claims 1 and 3-5 above.
Claim 12:
	See claim 8 above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M KOEHLER whose telephone number is (571)272-3560. The examiner can normally be reached Mon.-Fri. 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571)-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER M KOEHLER/Primary Examiner, Art Unit 3726